DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21-23, 26, 28, 35, 37, 39, 41, 42 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanes et al. ‘602.
	There is disclosed in Hanes a beverage preparation apparatus, comprising: a brew chamber 62 arranged to hold an ingredient cartridge 72, the brew chamber including a liquid inlet 26 and a beverage outlet 62a; a lid 16, 116, associated with the brew chamber, the lid being movable between an open lid position and a closed lid position; a lid handle (forward user graspable portion of the lid, see figs. 8A, 8B, 9A, 9B) movable along with the lid, the handle being movable relative to the lid (forward graspable portion being flexed or pivoted about an axis location away from brew chamber, see figs 9A, 9B, 10A, 10B); a heater tank 20a having an inlet 20b to receive liquid, a first outlet 20c fluidly coupled to the liquid inlet of the brew chamber via a delivery line 28 to deliver heated liquid from the heater tank to the brew chamber, and a second outlet fluidly coupled to a vent line 44, the first outlet being distinct from the second outlet, and the vent line being distinct from the delivery line; and a vent valve arranged to control passage of fluid out of the vent line, wherein the opening and closing of the vent valve is based on an operation (pivoting movement) to move the lid between the open and closed lid positions.
	In regards to claims 22 and 23, the vent valve is considered to be mechanically coupled to the handle because the handle itself is coupled to the lid which is coupled to the valve and moves along with the lid.
Allowable Subject Matter
Claims 20, 25 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 7, 9, 12-14, 16 and 18 are allowed.
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. Applicant argues that Hanes does not teach or suggest a handle moveable relative to the lid of the brew chamber.
Hanes, as shown at figures 9A, 9B, 10A, 10B, discloses a lid which includes a forward user graspable portion (handle) which flexes or pivots about a horizontal axis point. The flexing or pivoting of the handle is independent of the pivoting movement of the lid. The flexing or pivoting of the handle separates (unlocks) the lid from the brew chamber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761